
	
		I
		112th CONGRESS
		2d Session
		H. R. 5876
		IN THE HOUSE OF REPRESENTATIVES
		
			May 31, 2012
			Mr. Davis of Illinois
			 (for himself and Ms. Bass of
			 California) introduced the following bill; which was referred to
			 the Committee on Education and the
			 Workforce, and in addition to the Committees on
			 Financial Services and
			 Ways and Means, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to provide educational stability for children in foster care, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Increasing Educational Stability for
			 Children in Foster Care Act.
		2.State and local
			 educational agency plan and report requirements
			(a)State
			 planSection 1111(b)(8) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(b)(8)) is
			 amended—
				(1)by striking
			 and at the end of subparagraph (D);
				(2)by redesignating
			 subparagraph (E) as subparagraph (F); and
				(3)by inserting after
			 subparagraph (D), the following:
					
						(E)how the State educational agency will
				comply with the requirements of part J and the State’s plan to ensure such
				compliance;
				and
						.
				(b)State report
			 cardSection 1111(h)(1)(C) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(1)(C)) is
			 amended—
				(1)in clause (i), by
			 striking and status as economically disadvantaged, and inserting
			 status as economically disadvantaged, and status as a child in foster
			 care (defined in section 1602(1)),; and
				(2)in clause (vi), by
			 inserting before the semicolon the following: (disaggregated by status
			 as a child in foster care (defined in section 1602(1)), except that such
			 disaggregation shall not be required in a case in which the number of students
			 in such category is insufficient to yield statistically reliable information or
			 the results would reveal personally identifiable information about an
			 individual student).
				(c)State report to
			 SecretarySection 1111(h)(4)
			 of the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6311(h)(4)) is
			 amended—
				(1)by striking
			 and at the end of subparagraph (F);
				(2)in subparagraph
			 (G), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(H)beginning not later than school year
				2012–2013, information on the achievement of students and the graduation rates
				described in clauses (i) and (vi) of paragraph (1)(C), respectively, including
				the disaggregated results for the category of students with status as a child
				in foster care (defined in section
				1602(1)).
						.
				(d)Local
			 educational agency planSection 1112(b)(1) of the Elementary and
			 Secondary Education Act of 1965 is amended—
				(1)by striking
			 and at the end of subparagraph (P);
				(2)in subparagraph
			 (Q), by striking the period and inserting ; and; and
				(3)by adding at the end the following:
					
						(R)how the local educational agency will
				comply with the requirements of part J that relate to the local educational
				agency and describe the local educational agency’s plan to ensure such
				compliance.
						.
				(e)Reservation for
			 Homeless Children and Youth and Other At-Risk ChildrenSection
			 1113(c)(3) of the Elementary and Secondary Education Act of 1965 is
			 amended—
				(1)by striking
			 and at the end of subparagraph (B);
				(2)in subparagraph
			 (C), by striking the period and inserting ; and; and
				(3)by adding at the
			 end the following:
					
						(D)children in foster care (defined in section
				1602(1)), including by designating an individual employed by the agency to
				serve as a point of contact, as described in 1601(d)(1), for the child welfare
				agencies responsible for such children enrolled in the local educational
				agency.
						.
				3.Educational
			 stability of children in foster care
			(a)In
			 generalTitle I of the Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 6301 et seq.), as amended by this Act, is further amended by
			 adding at the end the following:
				
					JEducational
				stability of children in foster care
						1601.Educational
				stability of children in foster care
							(a)Obligations To
				collaborate with child welfare agencies
								(1)In
				generalEach State
				educational agency receiving assistance under part A shall collaborate with the
				State child welfare agency to develop and implement a plan to ensure that the
				following occurs, for each child in the State, when the child moves to a new
				school attendance area as a result of being placed in foster care (as described
				in section 1602(1)), changing foster care placements, or leaving foster
				care:
									(A)Attendance at a
				school of origin
										(i)In
				generalThe child enrolls or remains in the child’s school of
				origin, unless a determination is made that it is in the child’s best interest
				to attend a different school.
										(ii)LimitationA
				child who leaves foster care shall only be entitled to remain in the child’s
				school of origin for the remainder of the school year.
										(B)Immediate
				enrollmentWhen a determination is made regarding the school that
				it is in the best interest of a child in foster care to attend, the child shall
				be immediately enrolled in such school, even if the child is unable to produce
				records normally required for enrollment, such as previous academic records,
				immunization and medical records, a birth certificate, guardianship records,
				proof of residency, or other documentation.
									(C)Records
				transferAny records ordinarily kept by a school, including
				records of immunizations, health screenings, and other required health records,
				academic records, birth certificates, evaluations for special services or
				programs, and any individualized education programs (as defined in section 602
				of the Individuals with Disabilities Education Act (20 U.S.C. 1401)), regarding
				a child in foster care shall be—
										(i)maintained so that
				the records involved are available, in a timely fashion, when a child in foster
				care enters a new school; and
										(ii)immediately
				transferred to the enrolling school, even if the child owes fees or fines or
				was not withdrawn from previous schools in conformance with local withdrawal
				procedures.
										(2)ImplementationEach
				State educational agency receiving assistance under part A shall ensure that
				the plan described in paragraph (1) is implemented by the local educational
				agencies in the State.
								(b)Credit transfer
				and diplomasEach State that
				receives assistance under part A shall have policies for ensuring that—
								(1)a child in foster
				care who is changing schools can transfer school credits and receive partial
				credits for coursework satisfactorily completed while attending a prior school
				or educational program;
								(2)a child in foster
				care is afforded opportunities to recover school credits lost due to placement
				instability while in foster care; and
								(3)a child in foster
				care who has changed secondary schools can receive a secondary school diploma
				either from one of the schools in which the child was enrolled or through a
				State-issued secondary school diploma system, consistent with State graduation
				requirements.
								(c)TransportationNot later than 1 year after the date of
				enactment of the Increasing Educational Stability for Children in Foster Care
				Act, the State educational agency shall enter into an agreement with the State
				agency responsible for administering the State plans under parts B and E of
				title IV of the Social Security Act to ensure that children in foster care, and
				children leaving foster care, who are attending their schools of origin receive
				transportation to and from those schools, in accordance with subsection (a)(1)
				and with section 475(1)(G) of the Social Security Act (42 U.S.C. 675(1)(G)).
				The agreement shall include a description of the following:
								(1)How foster care
				maintenance payments will be used to help fund the transportation of children
				in foster care to their schools of origin.
								(2)How children who
				leave foster care will receive transportation to maintain their enrollment in
				their schools of origin for the remainder of the academic year, if remaining in
				their schools of origin is in their best interests.
								(d)Points of
				contact
								(1)Local
				educational agenciesA State
				that receives assistance under part A shall ensure that each local educational
				agency in the State designates an individual employed by the agency to serve as
				a point of contact for the child welfare agencies responsible for children in
				foster care enrolled in the local educational agency and to oversee the
				implementation of the local educational agency requirements under this section.
				A local educational agency's point of contact shall not be the individual
				designated as its local educational agency liaison under section
				722(g)(1)(J)(ii) of the McKinney-Vento Homeless Assistance Act, unless such
				individual has the capacity, resources, and time to perform both roles.
								(2)State
				educational agenciesEach
				State educational agency receiving assistance under part A shall designate an
				individual to serve as a point of contact for child welfare agencies and to
				oversee the implementation of the State educational agency requirements under
				this section. A State educational agency's point of contact shall not be the
				individual designated as the State's Coordinator for Education of Homeless
				Children and Youths under section 722(d)(3) of the McKinney-Vento Homeless
				Assistance Act, unless such individual has the capacity, resources, and time to
				perform both roles.
								1602.DefinitionsIn this part:
							(1)Child in foster
				careThe term child in foster care means a child
				whose care and placement is the responsibility of the agency that administers a
				State plan under part B or E of title IV of the Social Security Act (42 U.S.C.
				621 et seq., 670 et seq.), without regard to whether foster care maintenance
				payments are made under section 472 of the Social Security Act (42 U.S.C. 672)
				on behalf of the child.
							(2)School
				attendance areaThe term school attendance area has
				the meaning given the term in section 1113(a)(2).
							(3)School of
				originThe term school of origin means, with respect
				to a child in foster care, any of the following:
								(A)The public school
				in which the child was enrolled prior to entry into foster care.
								(B)The public school
				in which the child is enrolled when a change in foster care placement
				occurs.
								(C)The public school
				the child attended when last permanently housed, as such term is used in
				section 722(g)(3)(G) of the McKinney-Vento Homeless Assistance Act (42 U.S.C.
				11432(g)(3)(G)), if such child was eligible for assistance under such Act
				before the child became a child in foster
				care.
								.
			(b)GuidanceNot
			 later than 90 days after the date of enactment of this Act, the Secretary, in
			 collaboration with the Secretary of Health and Human Services, is directed to
			 issue guidance on the implementation of part J of title I of the Elementary and
			 Secondary Education Act of 1965, including how State and local agencies will
			 work together to ensure that transportation for children in foster care is
			 provided to the school of origin.
			4.Amendment to
			 McKinney-Vento Homeless Assistance ActSection 725(2)(B)(i) of the of the
			 McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a(2)(B)(i)) is amended
			 by striking are abandoned in hospitals; or are awaiting foster care
			 placement and inserting or are abandoned in hospitals;.
		
